Citation Nr: 0915833	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right shin splints.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left shin splints.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

The Veteran's claims of entitlement to service connection for 
bilateral shin splints was granted in an October 2004 
RO rating decision; each disability was determined to be 10 
percent disabling, effective April 21, 2004.  In September 
2005, the Veteran expressed her disagreement with the 
disability rating assigned in that decision and requested 
review by a DRO.  A DRO conducted a de novo review of the 
claim and rendered a decision in an August 2006 statement of 
the case (SOC) which continued both 10 percent evaluations.  
The Veteran perfected her appeal in September 2006 with the 
timely submission of a VA form 9.  The Board notes that, 
after the submission of additional evidence, the Veteran was 
provided supplemental statements of the case in October 2008 
and February 2009 which both continued the assigned 10 
percent disability ratings.  

The Veteran was scheduled to appear for a Travel Board 
hearing at the local RO before a Veterans Law Judge (VLJ) in 
April 2009.  She failed to report for this hearing.  The 
Veteran has provided no explanation for her failure to report 
and has not since requested that the hearing be rescheduled. 
 Her hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2008). 

Issues not on appeal

In a May 2004 decision, the RO determined that the Veteran 
failed to establish entitlement to an evaluation for 
vocational rehabilitation.  Also, the aforementioned October 
2004 RO rating decision denied the Veteran's claims of 
service connection for a right tibial stress fracture, 
patellafemoral syndrome of the right knee, tendonitis of the 
left knee and human papilloma virus.  To the Board's 
knowledge, the Veteran has not disagreed with those 
decisions, and those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Indeed, in a statement received in September 2006, the 
Veteran specified that she only issues that she wished to 
pursue on appeal are those that are listed on the title page 
of this decision.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected right shin splints are not manifested by 
acute stress fracture, decreased range of motion, or motor or 
sensory abnormalities and result in no more than slight knee 
or ankle disability or moderate muscle impairment.

2.  The competent medical evidence shows that the Veteran's 
service-connected left shin splints are not manifested by 
acute stress fracture, decreased range of motion, or motor or 
sensory abnormalities and result in no more than slight knee 
or ankle disability or moderate muscle impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected right shin splints have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5022, 5299-5262, 4.73, Diagnostic Code 5312 
(2008).


2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected left shin splints have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5022, 5299-5262, 4.73, Diagnostic Code 5312 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to initial ratings in excess of 
10 percent each for her service-connected shin splint 
disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements in letters from the RO dated May 5, 2004 and 
August 27, 2007.  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
May 2004 and August 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
her with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The Board notes that the May 2004 and August 2007 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board observes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated March 20, 2006 as well as the 
aforementioned August 2007 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 and August 
2007 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that she received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided her with several VA examinations.  
Indeed, the Board notes that the Veteran failed to report for 
her last scheduled VA examination in January 2009.  

As will be further discussed below, the claims folder 
reflects that the Veteran has been awarded benefits from the 
Social Security Administration (SSA).  The RO has obtained 
the Veteran's SSA records and they have been associated with 
the claims folder.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
was detailed in the Introduction, she was scheduled for a 
personal hearing at her request, but she failed to report for 
that hearing.  
As noted above, the Veteran failed to report to the January 
2009 VA examination and the April 2009 Travel Board hearing, 
and she did not show good cause for her failure to appear at 
either time.  The Court has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of Veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board concludes that in light 
of the Veteran's disinclination to fully cooperate with the 
process, all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the Veteran's claims and 
that any further attempts to assist the Veteran in developing 
her claims for would result in needless delay, and are thus 
unwarranted.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right shin splints

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left shin splints

Relevant laws and regulations

For the sake of economy, because these two issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  See Stedman's 
Medical Dictionary 1630 (27th ed. 2000).  

Increased disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

As noted above, the Veteran's service-connected bilateral 
shin splints are each currently rated as 10 percent disabling 
under Diagnostic Codes 5299-5262 [impairment of the tibia and 
fibula], See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]; see also 38 C.F.R. § 4.27 (2008) 
[unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99"].

There is no rating code for shin splints.  The Veteran's 
service-connected disability is therefore rated by analogy.  
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
or codes are "more appropriate" than the ones used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A review of the medical evidence indicates that the Veteran's 
bilateral shin splints are manifested by complaints of pain 
and swelling.  In this regard, the Board finds that the 
Veteran's bilateral shin splints could also rated as 
analogous to an injury of muscle group XII under 38 C.F.R. § 
4.73, Diagnostic Code 5312, and periostitis under 38 C.F.R. § 
4.71a, Diagnostic Code 5022, which is rated on the basis of 
limitation of motion of the affected part as degenerative 
arthritis.

Specific rating criteria

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  Under that code, where there is impairment of the 
tibia and fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned. When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 5262 
(2008).  

Muscle group XII affects dorsiflexion, extension of the toes, 
and stabilization of the arch and involves the anterior 
muscles of the leg. 38 C.F.R.  § 4.73, Diagnostic Code 5312.   
A slight disability of muscle group XII warrants a 
noncompensable evaluation.  A moderate disability warrants a 
10 percent rating, and moderately severe disability warrants 
a 20 percent rating.  Id.

Diagnostic Code 5022 contemplates periostitis, which is rated 
on the basis of limitation of motion of the affected parts as 
degenerative arthritis, under Diagnostic Codes 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.



Analysis

Schedular rating

The Veteran claims entitlement to an initial rating in excess 
of 10 percent for each of her bilateral shin splints 
disabilities.  

In order for a higher 20 percent rating to be warranted, the 
Veteran would have to demonstrate malunion, which she does 
not currently have.  The Board notes that an October 2003 
bone scan performed while the Veteran was still in service 
reflects a stress fracture of the right tibia and a 
subsequent bone scan performed as a part of a January 2004 
Medical Board reflects stress fractures of the bilateral 
distal femurs and stress induced changes involving the 
bilateral mid feet.  However, bones scans of both tibiae and 
fibulae taken since January 2004 do not show any fractures of 
either of the Veteran's lower extremities.  Specifically, 
bone scans performed in August 2004, June 2008 and July 2008 
do not reflect stress fractures of either tibiae or fibulae.  
The Board notes that x-rays were not performed because at 
various times because of the Veteran's possible ,and later, 
actual pregnancy.  Moreover, while the Board notes the 
Veteran's complaints of bilateral foot and ankle pain and 
swelling, a September 2007 VA examiner specifically noted 
that the Veteran's bilateral foot and ankle pain was " . . . 
not caused by or a result of residual stress fractures."  
See a September 2007 VA examination report.  Accordingly, the 
competent medical evidence of record does not reflect 
malunion of the either tibiae or fibulae with moderate knee 
or ankle disability.  

The medical evidence also fails to show no more than a 
moderate disability in muscle group XII.  An August 2008 VA 
examination report consistently described the Veteran's 
bilateral leg pain (shin splints) as resulting in moderate 
effect on her activities of daily living.  Such was due to 
decreased strength and pain.  Further, as noted above, there 
is no joint involvement or limitation of motion associated 
with the shin splints.  The September 2007 VA examination 
specifically indicated that the Veteran's difficulty with her 
feet and ankles were not related to her shin splints.  
Moreover, the Veteran's right and left knee disability were 
diagnosed as patellofemoral syndrome and tendonitis, 
respectively, and were specifically found not to be of 
service origin.  Any loss of range of motion of the knees 
would thus be unrelated to the Veteran's bilateral shin 
splints.  Again, since the Veteran does not have malunion of 
the either tibiae or fibulae or involvement of the ankle or 
knees due to her shin splints it would be inappropriate to 
equate the Veteran's bilateral leg disability as resulting in 
moderate knee or ankle disability as per Diagnostic Code 
5262.

Therefore, the criteria for a compensable rating is not met 
and a rating higher than 10 percent is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5022 or 5262 or 38 C.F.R. 
§ 4.73, Diagnostic Code 5312,

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claims of an initial rating in excess of 10 percent 
for each of the Veteran's shin splint disabilities.  

DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

The Veteran has complained of pain and swelling in her lower 
extremities.  See the September 2007 VA examination report.  
However, the competent medical evidence of record does not 
indicate that the Veteran's currently demonstrated 
symptomatology warrants the assignment of an additional 
disability.

As discussed immediately above, the Veteran's symptomatology 
demonstrated at the September 2007 and August 2008 VA 
examinations does not reach the criteria for a higher 
disability rating as provided by the rating schedule.  

Based on a review of competent medical evidence of record, it 
appears that the Veteran denied any bilateral weakness, 
instability, locking, fatigability or lack of endurance 
concerning her shin splints.  See the September 2007 VA 
examination report.  As noted immediately above, even when 
taken into consideration, the Board finds that such 
symptomatology does not warrant the assignment of a higher 
disability since there is no evidence that it presents any 
medically identifiable increase in current disabilities which 
could be the subject of additional disability.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found; a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, discussed 
above, supports the proposition that the Veteran's service-
connected bilateral shin splints have not changed appreciably 
since the Veteran filed her claim.  There are no medical 
findings or other evidence which would allow for the 
assignment of a different disability rating at any time 
during the period of time here under consideration.  The 
Veteran has pointed to no such evidence.

Based on the record, the Board finds that both 10 percent 
disability ratings were properly assigned for the entire 
period from the date of service connection, April 21, 2004.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  In the August 2006 SOC, 
the RO provided the criteria for an extraschedular rating and 
considered the Veteran's entitlement to such.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2008) in connection with the issue on appeal.  
See VAOPGCCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran has not expressly raised the matter of 
entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that her disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 
32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the Veteran has required frequent hospitalizations for her 
service-connected bilateral shin splints.  Indeed, the it 
appears that the Veteran has never been hospitalized as a 
result of her bilateral shin splints.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's shin splints present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).

Conclusion

For reasons and bases stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 10 percent for 
each of her service-connected bilateral shin splints 
disabilities.  The claims are therefore denied.  


ORDER

Entitlement to an increased rating for service-connected 
right shin splints is denied.

Entitlement to an increased rating for service-connected left 
shin splints is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


